1    J. PATRICK McCARTHY
     Attorney at Law, #41920
2    901 H Street, Suite 304
     Sacramento, CA 95814
3    (916) 442-1932
4    Attorney for Defendant Heidi Phong
5

6

7

8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                               *   *   *       *   *

11

12   UNITED STATES OF AMERICA,                                       No. 2:18-CR-0258 MCE
13                                Plaintiff,                         WAIVER OF PERSONAL
                                                                     APPEARANCE OF
14     vs.
                                                                     DEFENDANT HEIDI PHONG;
15   HEIDI PHONG, et al.                                             ORDER

16                            Defendants. /
17

18           Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, the defendant, Heidi

19   Phong, hereby waives the right to be present in person in open court upon the hearing of any

20   motion or other proceeding in this case, including, but not limited to, when the case is set for

21   trial, when a continuance is ordered, and when any other action is taken by the court before or

22   after trial, specifically, appearances for any hearing regarding modification of conditions of

23   supervised release, except upon arraignment, plea, empanelment of jury and imposition of

24   sentence. Defendant hereby requests the Court to proceed during every absence of hers which

25   the Court may permit pursuant to this waiver, agrees that her interests will be deemed

26   represented at all times by the presence of her attorney, the same as if she were personally

27   present, and further agrees to be present in court ready for trial any day and hour the Court may

28   fix in her absence.


                                                             1                         Waiver of Personal Appearance
1           Defendant further acknowledges that she has been informed of her rights under Title 18

2    U.S.C. §§3161-3174 (Speedy Trial Act), and authorizes her attorney to set times and dates

3    under that Act without her personal presence.

4

5    Date: April 24, 2019

6                                                /s/ Heidi Phong
                                                 HEIDI PHONG, Defendant
7                                                Original retained by attorney
8

9

10   I agree with and consent to my client’s waiver of appearance.
11
     Dated: April 24, 2019
12
                                                 /s/ J. Patrick McCarthy
13                                               J. PATRICK McCARTHY,
                                                 Attorney for Heidi Phong
14

15          IT IS SO ORDERED.
16   Dated: April 29, 2019
17

18

19

20

21

22

23

24

25

26

27

28


                                                      2                          Waiver of Personal Appearance
